I am not disposed to dissent; but if it were not for the doubt and uncertainty about the validity of the amendment of section 82 of chapter 43 of the Code by the Act of 1923, I would be disposed to hold that by the last paragraph of that section, as it now appears printed in the Acts of 1923, the legislature intended to take away from municipalities and other political subdivisions the power to impose license taxes on motor vehicles operated therein. I think this was the manifest intention, whether or not the language employed was sufficient to accomplish that purpose.